Citation Nr: 9905732	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-03 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability on a direct or secondary basis.

2.  Whether an appeal was perfected with respect to the issue 
of whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
March 1972.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO). 


REMAND

At the hearing held before the Board in June 1997, the 
undersigned noted that it was not entirely clear whether the 
veteran had submitted a timely appeal with respect to the 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  Under the provisions of 38 U.S.C.A. 
§ 7105(a) (West 1991), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(1998).

In a September 1993 rating decision, the RO determined that 
the veteran had not submitted new and material evidence to 
reopen a claim of service connection for PTSD.  A notice of 
disagreement was received and a statement of the case on the 
issue of whether new and material evidence had been submitted 
to reopen a claim of service connection for PTSD (previously 
denied by the RO in April 1989) was issued in July 1994.  The 
veteran was provided a copy of this determination on July 15, 
1994.

The law requires that an appeal must be timely.  More 
specifically, a veteran must initiate an appeal by filing a 
notice of disagreement within one year from the date the 
local VA office mails notice of an adverse determination and 
he must perfect his appeal by submitting a substantive appeal 
within 60 days of the date the VA office mails him a 
statement of the case, or within the remainder of the one-
year period after the date he was mailed notification of the 
adverse determination, whichever period ends later.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (1998). 

In this case, the VA did not received a substantive appeal 
within 60 days of the date the RO mailed him a statement of 
the case, or within the remainder of the one-year period 
after the date he was mailed notification of the adverse 
rating determination.

This does not end the Board's review of this issue.  After 
the statement of the case on the claim of PTSD was issued, 
additional medical records were obtained.  A rating decision 
taking into consideration this medical evidence was issued in 
October 1994 that continued the denial of service connection 
for PTSD.  A statement was received by the veteran in January 
1995 that can be reasonably construed as a notice of 
disagreement with the October 1994 rating decision.  See 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  A supplemental 
statement of the case that considered the issue of whether 
new and material evidence had been submitted to reopen a 
claim of service connection for PTSD was issued in August 
1996.  The veteran was provided a copy of this supplemental 
statement of the case on August 26, 1996, and was 
specifically notified at that time of the importance of 
filing a substantive appeal if he wished this issue to be 
review by the Board.  Again, a timely substantive appeal was 
not received. 

As the veteran has not filed timely substantive appeal to 
either the statement of the case of July 1994, or the 
supplemental statement of the case of August 1996, the issue 
of whether new and material evidence has been submitted to 
reopen a claim for service connection for PTSD does not 
appear to be before the Board at this time.  See YT v. Brown, 
9 Vet. App. 195 (1996); Roy v. Brown, 5 Vet. App. 554 (1993).
In light of the procedural history cited above, it is the 
opinion of the Board that the veteran should be afforded the 
opportunity to present evidence and argument as to whether he 
filed a valid substantive appeal with regard to the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for PTSD.

With regard to the issue of service connection for a right 
knee disability on a direct or secondary basis, a timely 
substantive appeal was received by the RO on this issue in 
October 1992.  Consequently, this claim is clearly before the 
Board at this time.  A medical opinion supporting the 
contention that there is an association between the service 
connected left knee and the right knee disability was 
received by the veteran's private physician in April 1996.  A 
June 1993 VA medical opinion that finds no association 
between the service connected left knee and the right knee is 
also of record.

The Board believes that additional development of this claim 
is warranted in order to determine whether the right knee 
disability can be reasonably associated with the veteran's 
active service or any service-connected disability.  
Therefore, the Board believes that an additional medical 
evaluation is warranted under the circumstances of this case.

Accordingly, the case is REMANDED for the following action:

1.  The veteran and his representative 
should be afforded a reasonable period to 
submit evidence and argument on whether a 
timely appeal has been submitted on the 
issue of whether new and material 
evidence has been received to reopen a 
claim for service connection for PTSD.  
Thereafter, if the veteran disputes this 
determination, the RO should make a 
formal adjudication on the matter of 
whether a timely substantive appeal has 
been submitted on this issue.  

2.  If it is determined by the RO that a 
timely substantive appeal has not been 
submitted, the veteran and his 
representative should be informed of the 
right to file a notice of disagreement 
with that determination.  If a notice of 
disagreement is received, appropriate 
appellate procedures should be followed.  
The veteran is advised that this issue 
will not be before the Board unless the 
determination of the RO is unfavorable, 
and the veteran files a notice of 
disagreement and completes all procedural 
steps necessary to appeal this issue to 
the Board in accordance with 38 U.S.C.A. 
§ 7105 (1991).  

3.  If it is determined that a timely 
substantive appeal was received, the case 
should be returned to the Board, if 
otherwise in order, with consideration of 
the United States Court of Appeals for 
the Federal Circuit decision of Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998)

4.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his claim 
of service connection for a right knee 
disability.  After securing any necessary 
authorization from the veteran, the RO 
should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records which 
have not been previously secured.

5.  The RO should arrange for a VA 
orthopedic examination by an examiner who 
has not previously examined the veteran 
to determine the nature, extent and 
etiology of the veteran's right knee 
disability.  The veteran's claims folder 
or the pertinent medical records 
contained therein should be reviewed by 
the examiner in conjunction with the 
examination, including copies of all 
previous examinations of the veteran and 
all pertinent outpatient treatment 
records.  The examiner should provide 
explicit responses to the following 
questions:

(a) Is it at least as likely as not 
that the veteran's right knee 
disability, if any, is etiologically 
related to the veteran's active 
service from September 1965 to March 
1972?

(b) The examiner should also 
specifically comment on whether it 
is as least as likely as not that 
the right knee disability is 
etiologically related to the 
veteran's service-connected left 
knee disability.  The examiner 
should provide a detailed discussion 
of the rationale for the opinion 
rendered and reconcile that opinion 
with the findings from the June 1993 
VA orthopedic examination and the 
April 1996 report by Dr. Schmitt.

6.  After the development in question has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once. 

7.  Thereafter, the claim of entitlement to 
service connection for a right knee disorder 
on a direct or secondary basis should be 
again reviewed by the RO.

If benefits sought on appeal are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case, and he and his representative should be provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if otherwise 
in order.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the question at 
issue.  See Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992).

The veteran is again advised that any additional claims will 
not be before the Board unless the determination of the RO is 
unfavorable and the veteran files a notice of disagreement 
and completes all procedural steps necessary to appeal a 
claim to the Board in accordance with 38 U.S.C.A. § 7105 
(West 1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 7 -


